EXECUTION COPY






SECURITIES PURCHASE AGREEMENT




Quantum Fuel Systems Technologies Worldwide, Inc. 17872 Cartwright Road Irvine,
CA 92614

The undersigned investor (the “Investor”) hereby confirms Investor’s agreement
with Quantum Fuel Systems Technologies Worldwide, Inc. (“Quantum” or the
“Company”) as follows:

1. This Securities Purchase Agreement is made as of the date set forth below
between the Company and the Investor.

2. The Company has authorized the sale and issuance of up to 12,500,000 shares
(the “Shares”) of the common stock of the Company, $0.001 par value per share
(the “Common Stock”), to certain investors in a private placement and has
authorized that each such investor shall receive (i) a warrant to purchase that
number of shares of Common Stock specified in paragraph 3(i) below (the “Common
Stock Purchase Warrant A”), and (ii) a warrant to purchase that number of shares
of Common Stock specified in paragraph 3(ii) (the “Common Stock Purchase Warrant
B”), in the case of each of the foregoing on or prior to June 22, 2007 (the
“Offering”). As used in this Agreement, the term “Warrants” shall mean each of
the Common Stock Purchase Warrants A, in the form attached as Exhibit I hereto,
and each of the Common Stock Purchase Warrants B, in the form attached as
Exhibit 2 hereto and the term “Warrant Shares” shall mean the Common Stock
issuable pursuant to each of the Warrants. Each of the Warrants shall have an
exercise price equal to the closing bid price for a share of the Company’s
common stock on the Trading Day immediately preceding the Closing Date, and
shall be exercisable at any time or from time to time. The Shares, Warrants and
Warrant Shares are sometimes referred to collectively as the “Securities.”

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor [
_______
] Shares at a purchase price of $1.50 per Share for an aggregate purchase price
of $[
_________
] (the “Purchase Price”), subject to the Terms and Conditions for Purchase of
Shares attached hereto as Annex I and incorporated herein by reference as if
fully set forth herein. Unless otherwise requested by the Investor in Exhibit A,
certificates representing the Shares purchased by the Investor will be
registered in the Investor’s name and address as set forth below. In addition,
the Investor shall receive (i) a Common Stock Purchase Warrant A, registered in
the Investor’s name, to purchase [
_______
] shares of Common Stock, and (ii) a Common Stock Purchase Warrant B, registered
in the Investor’s name, to purchase [
_______
] shares of Common Stock.

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three (3) years
with the Company or its affiliates, (b) neither it, nor any group of which it is
a member or to which it is related, acquired, directly or indirectly, any
securities of the Company in a certain private placement transaction that closed
on October 27, 2006, and (c) it has no direct or indirect affiliation or
association with any National Association of Securities Dealers, Inc.

(“NASD”) member. Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)



{33164\10\DT263044.DOC;1}
5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.



Dated as of: June 22, 2007






Investor:






[
____________________________
]






By:






Name:
Title:






Address:






AGREED AND ACCEPTED:




Quantum Fuel Systems Technologies Worldwide, Inc.



By:
____________________________
Name:
Title:




[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]



{33164\10\DT263044.DOC;1}






2






5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------



ANNEX I




TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1.      Agreement to Sell and Purchase the Shares; Subscription Date.     1.1
Purchase and Sale. At the Closing (as defined in Section 2), the Company will  

sell to the Investor, and the Investor will purchase from the Company, upon the
terms and subject to the conditions set forth herein, in exchange for the
Purchase Price, the number of Shares and the Warrants described in paragraph 3
of the Securities Purchase Agreement attached hereto (collectively with this
Annex I and the other exhibits attached hereto, this “Agreement”). All
capitalized terms used but not defined in this Annex I shall have the meanings
assigned to them in the Securities Purchase Agreement

     1.2 Other Investors. As part of the Offering, the Company proposes to enter
into Securities Purchase Agreements in the same form as this Agreement with
certain other investors (the “Other Investors”), and the Company expects to
complete sales of Shares to them. The Investor and the Other Investors are
sometimes collectively referred to herein as the “Investors,” and this
Agreement, the Registration Rights Agreement, in the form attached as Exhibit 3
hereto (the “Registration Rights Agreement”) and the Securities Purchase
Agreements executed by the Other Investors are sometimes collectively referred
to herein as the “Agreements” or the “Transaction Documents”. The Company may
accept executed Agreements from Investors for the purchase of Securities
commencing upon June 22, 2007 and concluding upon the next succeeding date (the
“Subscription Date”). Each Investor must execute and deliver a Securities
Purchase Agreement and a Registration Rights Agreement and must complete a Stock
Certificate Questionnaire (in the form attached as Exhibit A hereto) and an
Investor Questionnaire (in the form attached as Exhibit B hereto) in order to
purchase Shares and Warrants in the Offering.

     1.3 Placement Agent Fee. The Investor acknowledges that the Company intends
to pay to Canaccord Adams, Inc. (in its capacity as placement agent for the
Securities, the “Placement Agent”) a fee in respect of the sale of Shares to the
Investor from the proceeds of the Offering.

     2. Delivery of the Shares at Closing. The completion of the purchase and
sale of the Shares and Warrants (the “Closing”) shall occur on a date specified
by the Company and the Placement Agent that is anticipated to be June 22, 2007
(the “Closing Date”), but which date shall not be later than June 22, 2007 (the
“Outside Date”), and of which the Investors will be notified in writing in
advance by the Placement Agent. At the Closing, the Company shall deliver to the
Investor one or more stock certificates representing the number of Shares set
forth in paragraph 3 of the Securities Purchase Agreement and Warrants pursuant
to which the Investor shall have the right to acquire the number of Warrant
Shares set forth in paragraph 3 of the Securities Purchase Agreement, each such
certificate to be registered in the name of the Investor or, if so indicated on
the Stock Certificate Questionnaire, in the name of a nominee designated by the
Investor, together with the Warrants. In exchange for the delivery of the
foregoing documents, the Investor shall deliver the Purchase Price directly to
the Company by wire transfer of immediately available funds pursuant to written
instructions. On the Closing Date, the Company shall cause counsel to the
Company to deliver to the Investors a legal opinion, dated the Closing Date, in
the form attached hereto as Exhibit C (the “Legal Opinion”).

     The Company’s obligation hereunder to issue and sell Shares to the Investor
and to deliver to the Investor the Warrants shall be subject to the following
conditions, any one or more of which may be waived by the Company: (a) prior
receipt by the Company of an executed copy of the Securities Purchase Agreement;
(b) completion of purchases and sales of Shares and Warrants under the
Agreements with the Other Investors; (c) the accuracy of the representations and
warranties made by the Investor in this



{33164\10\DT263044.DOC;1}
5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------

Agreement and the fulfillment of the obligations of the Investor to be fulfilled
by it under this Agreement on or prior to the Closing; (d) the Company is
satisfied that the issuance of the Securities will not be in violation of
applicable Nasdaq listing qualification rules; and (e) the absence of any order,
writ, injunction, judgment or decree that questions the validity of the
Agreements or the right of the Company or the Investor to enter into such
Agreements or to consummate the transactions contemplated hereby and thereby.

     The Investor’s obligation to purchase Shares and Warrants shall be subject
to the following conditions, any one or more of which may be waived by the
Investor: (a) the delivery of the Legal Opinion to the Investor by counsel to
the Company; (b) the accuracy of the representations and warranties made by the
Company in this Agreement on the Closing Date; (c) the execution and delivery by
the Company of the Registration Rights Agreement; and (d) the absence of any
order, writ, injunction, judgment or decree that questions the validity of the
Agreements or the right of the Company or the Investor to enter into such
Agreements or to consummate the transactions contemplated hereby and thereby.

     In the event that the Closing does not occur on or before the Outside Date
as a result of the Company’s failure to satisfy any of the conditions set forth
above (and such condition has not been waived by the Investor), the Company
shall return any and all funds paid hereunder to the Investor no later than one
(1) Business Day following the Outside Date and the Investors shall have no
further obligations hereunder. For purposes of this Agreement, “Business Day”
shall mean any day other than a Saturday, Sunday or other day on which the New
York Stock Exchange is permitted or required by law to close and “Trading Day”
shall mean a day on which national stock exchanges and the Nasdaq System are
open for trading.

     3. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Investor as of the
date hereof and the Closing Date, as follows:

     3.1 Organization. The Company is duly incorporated and validly existing in
good standing under the laws of the State of Delaware. The Company has full
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and is registered or qualified to do business
and in good standing in each jurisdiction in which it owns property or transacts
business and where the failure to be so qualified would have a material adverse
effect upon the Company and its subsidiaries as a whole or the business,
financial condition, properties, operations or assets of the Company and its
subsidiaries as a whole or the Company’s ability to perform its obligations
under the Agreements in all material respects (“Material Adverse Effect”), and
no proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification.

     3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under the Agreements. The execution
and delivery of the Agreements, and the consummation by the Company of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action and no further action on the part of the Company or its Board
of Directors or stockholders is required. The Agreements have been validly
executed and delivered by the Company and constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except to the extent (i) rights to indemnity and contribution may
be limited by state or federal securities laws or the public policy underlying
such laws, (ii) such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and (iii) such enforceability may

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

be subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

     3.3 No Conflict or Default. The execution and delivery of the Agreements,
the issuance and sale of the Securities to be sold by the Company under the
Agreements, the fulfillment of the terms of the Agreements and the consummation
of the transactions contemplated thereby will not: (A) result in a conflict with
or constitute a material violation of, or material default (with the passage of
time or otherwise) under, (i) any bond, debenture, note, loan agreement or other
evidence of indebtedness, or any material lease, or contract to which the
Company is a party or by which the Company or their respective properties are
bound, (ii) the Certificate of Incorporation, by-laws or other organizational
documents of the Company, as amended, or (iii) any law, administrative
regulation, or existing order of any court or governmental agency, or other
authority binding upon the Company or the Company’s respective properties; or,
(B) result in the creation or imposition of any lien, encumbrance, claim, or
security interest upon any of the material assets of the Company or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company is a party or by which it is bound
or to which any of the property or assets of the Company is subject, that would
have a Material Adverse Effect. No consent, approval, authorization or other
order of, or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body is required for the execution
and delivery of the Agreements by the Company and the valid issuance or sale of
the Securities by the Company pursuant to the Agreements, other than such as
have been made or obtained, and except for any filings required to be made under
federal or state securities laws.

     3.4 Capitalization. The outstanding capital stock of the Company is as
described in the Company’s Annual Report on Form 10-K for the year ended April
30, 2006 (the “10-K) and the Company’s most recent Quarterly Report on Form 10-Q
for the quarter ended January 31, 2007 (the 10-Q”). Except as described in the
10-K and the 10-Q, the Company has not issued any capital stock, other than
pursuant to the purchase of shares under the Company’s employee stock option
plan and the exercise of outstanding warrants or stock options and pursuant to
the exercise of warrants issued in connection with the private placement
transaction that closed on October 27, 2006. Except as otherwise provided in the
last sentence of this Section, the Securities to be sold pursuant to the
Agreements have been duly authorized, and when issued and paid for in accordance
with the terms of the Agreements and Warrants, will be duly and validly issued,
fully paid and nonassessable, subject to no lien, claim or encumbrance (except
for any such lien, claim or encumbrance created, directly or indirectly, by the
Investor). The outstanding shares of capital stock of the Company have been duly
and validly issued and are fully paid and nonassessable, have been issued in
compliance with the registration requirements of federal and state securities
laws, and were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except as described otherwise in
the 10-K or the 10-Q, the Company owns one hundred percent (100%) of all of the
outstanding capital stock of each of its subsidiaries, free and clear of all
liens, claims and encumbrances. There are not (i) any outstanding preemptive
rights, or (ii) any rights, warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company not disclosed in the 10-K or the 10-Q, or
(iii) any contract, commitment, agreement, understanding or arrangement of any
kind to which the Company is a party that would provide for the issuance or sale
of any capital stock of the Company, any such convertible or exchangeable
securities or any such rights, warrants or options not disclosed in the 10-K or
the 10-Q. There are no shareholders agreements, voting agreements or other
similar agreements with respect to the Common Stock to which the Company is a
party, other than as described in the 10-K. Notwithstanding the foregoing, the
Investor acknowledges that (A) (i) the Company does not have sufficient
authorized shares as of the Closing Date necessary for issuance in full of the
Warrant Shares, (ii) approval of the holders of a majority of the Common Stock
entitled to vote thereon is required in

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

order to increase the number of authorized shares of Common Stock in order to
cure such deficiency, and (iii) the Company has not provided any guaranty that
it will be able to receive such shareholder approval, and (B) the Company has
disclosed that simultaneous with the Closing of the transactions contemplated to
occur on the Closing Date under this Agreement, the Company will issue warrants
to purchase up to 2,498,750 shares of the Common Stock to those investors who
participated in the private placement transaction with the Company that closed
on October 27, 2006 in exchange for those investors waiving their right of first
refusal with respect to the transactions contemplated to occur on the Closing
Date under this Agreement.

     3.5 Legal Proceedings. There is no material legal or governmental
proceeding pending, or to the actual knowledge of the Company, threatened, to
which the Company is a party or of which the business or property of the Company
is subject. The Company is not subject to any injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other government
body, which has a material effect on the business or property of the Company.

     3.6 No Violations. The Company is not in violation of its Certificate of
Incorporation, bylaws or other organizational documents, as amended, that is
reasonably likely to have a Material Adverse Effect. The Company is not in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, is reasonably likely
to have a Material Adverse Effect. The Company is not in default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company is a party or by
which the Company is bound, which such default is reasonably likely to have a
Material Adverse Effect upon the Company.

     3.7 Governmental Permits, Etc. The Company has all necessary franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations is not reasonably
likely to have a Material Adverse Effect.

3.8      Intellectual Property.     (a) Except for matters which are not
reasonably likely to have a Material  

Adverse Effect, (i) the Company has ownership of, or a license or other legal
right to use, all patents, copyrights, trade secrets, trademarks, customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in the
business of the Company (collectively, “Intellectual Property”) and (ii) all of
the Intellectual Property owned by the Company consisting of patents, registered
trademarks and registered copyrights have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other jurisdictions and
have been maintained and renewed in accordance with all applicable provisions of
law and administrative regulations in the United States and/or such other
jurisdictions.

     (b) Except for matters which are not reasonably likely to have a Material
Adverse Effect, all material licenses or other material agreements under which
(i) the Company employs rights in Intellectual Property, or (ii) the Company has
granted rights to others in Intellectual Property owned or licensed by the
Company are in full force and effect, and there is no default by the Company
with respect thereto.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     (c) The Company believes that it has taken all steps reasonably required in
accordance with sound business practice and business judgment to establish and
preserve the ownership of the Company’s material Intellectual Property.

     (d) Except for matters which are not reasonably likely to have a Material
Adverse Effect, to the actual knowledge of the Company, (i) the present
business, activities and products of the Company do not infringe any
intellectual property of any other person; (ii) the Company is not making
unauthorized use of any confidential information or trade secrets of any person;
and (iii) the activities of any of the employees of the Company, acting on
behalf of the Company, do not materially violate any agreements or arrangements
related to confidential information or trade secrets of third parties.

     (e) Except for matters which are not reasonably likely to have a Material
Adverse Effect, no proceedings are pending, or to the knowledge of the Company,
threatened, which challenge the rights of the Company to the use the
Intellectual Property.

     3.9 SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the twelve (12) months preceding the date hereof (or such shorter period as the
Company was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports” and, together with the
Schedules to this Agreement, the “Disclosure Materials”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. Except as may have been
corrected or supplemented in a subsequent SEC Report, as of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Except as may have been corrected or
supplemented in a subsequent SEC Report, the financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Except as may have been
corrected or supplemented in a subsequent SEC Report, such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, or, in the case of unaudited financial statements, as
permitted by Rule 10-01 of Regulation S-X promulgated under the Securities Act
and the Exchange Act, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

     3.10 No Material Adverse Change. There has not been, since January 31,
2007: (i) an event, circumstance or change that has had or is reasonably likely
to have a Material Adverse Effect upon the Company, (ii) any obligation incurred
by the Company that is material to the Company, other than obligations incurred
in the ordinary course of business consistent with past practice, (iii) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company, or (iv) any loss or damage (whether or not insured) to the
physical property of the Company which has had a Material Adverse Effect.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     3.11 Nasdaq Compliance. The Common Stock is registered pursuant to Section
12(b) of the Exchange Act, and is listed on the Global Capital Market (along
with any trading market or exchange upon which the Common Stock may be listed
during any relevant time period under the Agreements, “Nasdaq”), and the Company
has taken no action intended to, or which to its actual knowledge could have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from Nasdaq. The Company’s Series B Common
Stock is not publicly traded.

     3.12 Form S-3 Eligibility. The Company is currently eligible to register
the resale of Common Stock by the Investors pursuant to a registration statement
on Form S-3 under the Securities Act or on such other form as may be available
to the Company (the “Registration Statement”).

     3.13 No Manipulation; Disclosure of Information. The Company has not taken
and will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities. The Company has not disclosed
any material non-public information to the Investor.

     3.14 Accountants. McGladrey and Pullen, LLP, who expressed their opinion
with respect to the consolidated financial statements to be incorporated by
reference from the 10-K into the Registration Statement and the prospectus which
forms a part thereof (the “Prospectus”), have advised the Company that they are
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder.

     3.15 Contracts. Except for matters which are not reasonably likely to have
a Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the SEC Reports that are material to the Company and all amendments
thereto, are in full force and effect on the date hereof, and neither the
Company nor, to the Company’s actual knowledge, any other party to such
contracts is in material breach of or default under any of such contracts.

     3.16 Taxes. Except for tax matters which are not reasonably likely to have
a Material Adverse Effect, the Company and each of its subsidiaries has filed
all necessary federal, state and foreign income and franchise tax returns and
has paid or accrued all taxes shown as due thereon.

     3.17 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities hereunder will be, or will have been, fully
paid or provided for by the Company and the Company will have complied with all
laws imposing such taxes.

     3.18 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and will not be deemed an “investment company” as a result of the
transactions contemplated by the Agreements.

     3.19 Insurance. The Company maintains insurance of the types and in the
amounts that the Company reasonably believes is adequate for its businesses,
including, but not limited to, insurance covering real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     3.20 Offering Prohibitions. Neither the Company nor to its actual knowledge
any person acting on its behalf or at its direction has in the past or will in
the future take any action to sell, offer for sale or solicit offers to buy any
securities of the Company which would bring the offer or sale of the Securities
as contemplated by this Agreement within the provisions of Section 5 of the
Securities Act.

     3.21 Listing. The Company shall comply with all requirements with respect
to the issuance of the Securities and the listing of the Shares and the Warrant
Shares (upon their issuance) on Nasdaq.

     3.22 Related Party Transactions. Since January 31, 2007, to the actual
knowledge of the Company, no transaction has occurred between or among the
Company or any of its affiliates, officers or directors or any affiliate or
affiliates of any such officer or director that with the passage of time are
reasonably likely be required to be disclosed pursuant to Section 13, 14 or
15(d) of the Exchange Act.

     3.23 Books and Records. The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail and in all material
respects, the transactions in, and dispositions of, the assets of, and the
operations of, the Company.

     3.24 Press Releases. Each press release disseminated by the Company during
the one (1) year preceding the date of this Agreement, taken as a whole (and in
the context of other public disclosures by the Company available at the time of
each press release, including without limitation in the SEC Reports), did not
contain, at the time of such release, any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, which individually or in the aggregate is
reasonably likely to have a Material Adverse Effect.

     3.25 Labor Relations. No material labor dispute exists or, to the actual
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which is reasonably likely to have a Material Adverse Effect.

     3.26 Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for Liens granted to the
Company’s lender and other Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in material compliance.

     3.27 Internal Control Over Financial Accounting. Except as disclosed in the
Company’s 10-K, the Company and the subsidiaries maintain a system of internal
controls over financial reporting sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     3.28 Solvency. Based on the financial statements of the Company, as
contained in the SEC Reports, after giving effect to the receipt by the Company
of the proceeds from the sale of the Shares under the Agreements, the Company
represents that, to the best of the Company’s actual knowledge: (i) the fair
saleable value of the Company’s assets (including tangible and intangible
assets) exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities as they mature; (ii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid; (iii) the Company
does not intend to file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within one (1) year from the Closing
Date; and (iv) the Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).

     3.29 Certain Fees. Except for fees payable to the Placement Agent, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Agreements. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by a Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Agreements.

     3.30 Disclosure. The Company confirms that neither it nor any other person
acting on its behalf has disclosed (as of the date hereof and the Closing Date)
to any of the Investors or their agents or counsel any information that
constitutes or might constitute material non-public information. The Company
understands and confirms that each of the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure materials provided to the Investors regarding the Company, its
business and the transactions contemplated by the Agreements, including the
Disclosure Materials to this Agreement, furnished by or on behalf of the Company
are, taken as a whole, true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Investor makes or has made (i) any representations or warranties
with respect to the transactions contemplated by the Agreements other than those
specifically set forth in Section 4 of this Agreement or (ii) any statement,
commitment or promise to the Company or, to its knowledge, any of its
representatives which is or was an inducement to the Company to enter into the
Agreements or otherwise.

     3.31 Acknowledgment Regarding Investors' Purchase of Securities. The
Company acknowledges and agrees that, to its actual knowledge, each of the
Investors is acting solely in the capacity of an arm's length purchaser with
respect to this Agreement and the transactions contemplated hereby. The Company
further acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Agreements and the transactions contemplated hereby and thereby and any advice
given by any Investor, or any of their respective representatives or agents in
connection with the Agreements and the transactions contemplated hereby and
thereby is merely incidental to the Investors’ purchase of the Securities. The
Company further represents to each Investor that the Company’s decision to enter
into the Agreements has been based

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

solely on the independent evaluation of the transactions contemplated hereby and
thereby by the Company and its representatives.

     3.32 Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors,
resulting in a Material Adverse Effect, as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Investors’ ownership of the Securities.

     3.33 Sarbanes-Oxley Act. Except as disclosed in the Company’s 10-K, the
Company is in compliance with applicable requirements of the Sarbanes-Oxley Act
of 2002 and applicable rules and regulations promulgated by the Commission
thereunder in effect as of the date of this Agreement, except where such
noncompliance could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

     3.34 Securities Law Representation Private Placement. Neither the Company
nor any person acting on the Company’s behalf has sold or offered to sell or
solicited any offer to buy any Securities by means of any form of general
solicitation or advertising. Neither the Company nor any of its affiliates nor
any person acting on the Company’s behalf has, directly or indirectly, at any
time within the past six (6) months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale of the Securities
as contemplated hereby or (ii) cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of Nasdaq. Assuming the
accuracy of the representations of each of the Investors, no consent,
authorization, approval, permit or order of or filing with any governmental or
regulatory authority is required under current laws and regulations in
connection with the execution and delivery of the Agreements or the offer,
issuance, sale or delivery of the Securities, other than the qualification
thereof, if required, under applicable Nasdaq and state securities law, which
qualification has been or will be effected as a condition of these sales and the
filing of a Form D with the Commission in connection with the transactions
contemplated by this Agreement. Under the circumstances contemplated by the
Agreements, the offer, issuance, sale and delivery of the Securities will not,
under current laws and regulations, require compliance with the registration
requirements of the Securities Act.

4.      Representations, Warranties and Covenants of the Investor.     4.1
Investor Knowledge and Status. The Investor represents and warrants to, and  

covenants with, the Company that: (i) the Investor is an “accredited investor”
as defined in Regulation D under the Securities Act, is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision similar
to that involved in the purchase of the Securities, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Securities; (ii) the Investor understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act and is acquiring the number of Securities set forth in paragraph
3 of the Securities Purchase Agreement in the ordinary course of its business
and for investment only, has no present intention of distributing any of such
Securities in violation of applicable securities laws and has no arrangement or
understanding with any other persons regarding the distribution of such
Securities (this representation and

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

warranty not limiting the Investor’s right to sell Securities pursuant to a
Registration Statement filed under the Registration Rights Agreement or
otherwise or hold the Securities for any prescribed time period, or other than
with respect to any claim arising out of a breach of this representation and
warranty, the Investor’s right to indemnification under Section 3 of the
Registration Rights Agreement); (iii) the Investor will not, directly or
indirectly, offer or sell any of the Securities except in compliance with the
Securities Act, applicable state securities laws and the respective rules and
regulations promulgated thereunder; (iv) the Investor has answered all questions
in paragraph 4 of the Securities Purchase Agreement and the Investor
Questionnaire attached hereto as Exhibit B for use in preparation of the
Registration Statement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date; (v) the
Investor will notify the Company promptly of any change in any of such
information that occurs prior to the Closing Date; and (vi) the Investor has, in
connection with its decision to purchase the number of Securities set forth in
paragraph 3 of this Agreement, relied upon the representations and warranties of
the Company contained herein and the information contained in the Disclosure
Materials. The Investor understands that the issuance of Securities to the
Investor has not been registered under the Securities Act, or registered or
qualified under any state securities law, in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the
representations made by the Investor in this Agreement. No person (including
without limitation the Placement Agent) is authorized by the Company to provide
any representation that is inconsistent with or in addition to those contained
herein or in the Disclosure Materials, and the Investor acknowledges that it has
not received or relied on any such representations.

     4.2 Transfer of Securities. The Investor agrees that it will not make any
sale, pledge, transfer or other disposition of the Securities (a “Disposition”)
other than Dispositions that are made pursuant to the Registration Statement in
compliance with any applicable prospectus delivery requirements or that are
exempt from registration under the Securities Act and applicable law. The
Company acknowledges and agrees that the Investor, in compliance with applicable
state and federal law, may from time to time pledge or grant a security interest
in some or all of its Securities in connection with a bona fide margin agreement
or other loan or financing arrangement secured by Securities and, if required
under the terms of such agreement, loan or arrangement, such Investor may
transfer pledged or secured Securities to the pledgees or secured parties.
Except as may otherwise be required by this Agreement, such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of the
pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of Securities, including the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) of the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

     4.3 Power and Authority. The Investor represents and warrants to the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except to the extent (i) rights to indemnity and
contribution may be limited by state or federal securities laws or the public
policy underlying such laws, (ii) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and (iii) such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).



  4.4 [Reserved]




{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     4.5 No Investment, Tax or Legal Advice. The Investor understands that
nothing in the SEC Reports, this Agreement, or any other materials presented to
the Investor in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Securities.

     4.6 Confidential Information. The Company shall not provide the Investors
with any material non-public information. The Company acknowledges and agrees
that as of the date hereof and as of the Closing Date after the issuance of the
press release as described in Section 6.2, the Company has not disclosed any
material non-public information to the Investor.

     4.7 Acknowledgments Regarding Placement Agent. The Investor acknowledges
that the Placement Agent has acted solely as placement agent for the Company in
connection with the Offering of the Securities by the Company, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of information, data or other related disclosure
material that has been provided to the Investor. The Investor further
acknowledges that in making its decision to enter into this Agreement and
purchase the Securities, it has relied on its own examination of the Company and
the terms of, and consequences of holding, the Securities. The Investor further
acknowledges that the provisions of this Section 4.7 are for the benefit of, and
may be enforced by, the Placement Agent.

     4.8 Additional Acknowledgement. The Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any Other Investor, and that it is not acting in concert with any Other Investor
in making its purchase of the Securities hereunder. The Investor represents, as
to itself only, that together with the Other Investors it has not taken any
actions that would deem the Investors to be members of a “group” for purposes of
Section 13(d) of the Exchange Act.

     4.9 No General Solicitation. The Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     4.10 Reliance on Exemptions. The Investor acknowledges that the Securities
are being offered and sold to it by the Company in reliance on specific
exemptions from the registration requirements of the Securities Act and
applicable state securities laws and that the Company is relying on the truth
and accuracy of, and the Investor’s compliance with, the representations,
covenants, warranties, agreements, acknowledgments and understandings of the
Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities.

     4.11 Legends. The Investor agrees to the imprinting, so long as is required
under applicable federal and state securities laws, of a legend on each
certificate evidencing the Shares and Warrant Shares in substantially the
following form:

     THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE ACT, OR
AN OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACT. NOTWITHSTANDING THE FOREGOING, THESE SHARES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY SUCH SHARES.

     The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares or Warrant Shares
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at DTC, if (i) such Shares or Warrant Shares are sold
or transferred pursuant to an effective Registration Statement or Rule 144
(assuming the transferor is not an affiliate of the Company), (ii) such Shares
or Warrant Shares are eligible for sale under Rule 144(k), or (iii) following
the effective date of the Registration Statement (the “Effective Date”) or if
such legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
Commission). Following the Effective Date or at such earlier time as a legend is
no longer required for certain Shares or Warrant Shares, the Company will no
later than three (3) Business Days following the delivery by the Investor to the
Company or the Company’s transfer agent (with notice to the Company) of a
legended certificate representing such Shares or Warrant Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to effect the reissuance and/or transfer and an opinion of the
Investor’s counsel reasonably acceptable to the Company), issue irrevocable
transfer agent instructions and to deliver or cause to be delivered to the
Investor a certificate representing such Shares or Warrant Shares that is free
from all restrictive and other legends. If the Company fails to deliver or cause
to be delivered to the Investor a certificate representing such Shares or
Warrant Shares that is free from all restrictive and other legends by the third
(3rd) Trading Day and if and if after such third (3rd) Trading Day the Investor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of the Shares or Warrant
Shares that the Investor anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within three Trading Days after the Investor’s request
and in the Investor’s discretion, either (i) pay cash to the Investor in an
amount equal to the Investor’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to the Investor a certificate or certificates representing
such Common Stock and pay cash to the Investor in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the closing price of the Common Stock on Nasdaq on the
date of the event giving rise to the Company’s obligation to deliver such
certificate. The Company may not make any notation on its

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

records or give instructions to the Company’s transfer agent that enlarge the
restrictions on transfer set forth in this Section.

     4.12 Notwithstanding the foregoing, in the case that the Investor is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Investor’s assets, the representations set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that had or has knowledge of the transactions contemplated by
this Agreement.

     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein shall survive the execution of this Agreement, the
delivery to the Investor of the Securities being purchased and the payment
therefor, and a party’s reliance on such representations and warranties shall
not be affected by any investigation made by such party or any information
developed thereby.

6.      Registration of Shares; Public Statements.     6.1 In connection with
the purchase and sale of the Shares and Warrants by the  

Investors contemplated hereby, the Company is simultaneously entering into the
Registration Rights Agreement with each Investor providing for the filing by the
Company of a Registration Statement to enable the resale of the Shares and the
Warrant Shares by the Investors from time to time.

     6.2 The Company shall, on or before 9:15 a.m., New York City time on June
22, 2007, issue a press release acceptable to the Investor disclosing all
material terms of the transactions contemplated hereby. Prior to the second
(2nd) Business Day after the Closing Date, the Company shall file a Current
Report on Form 8-K with the Commission (the “8-K Filing”) describing the terms
of the transactions contemplated by the Transaction Documents and including as
exhibits to the 8-K Filing this Agreement, [the Registration Rights Agreement]
and the forms of Warrant, in the form required by the Exchange Act. Thereafter,
the Company shall timely file any filings and notices required by the Commission
or applicable law with respect to the transactions contemplated hereby and
provide copies thereof to the Investor promptly after filing. Except with
respect to the 8-K Filing and the press release referenced above (a copy of
which will be provided to the Investor for its review as early as practicable
prior to its filing), the Company shall, at least two (2) Business Days prior to
the filing or dissemination of any disclosure required by this paragraph that
does not contain any material non-public information, provide a copy thereof to
the Investor for its review. The Company and the Investor shall consult with
each other in issuing any press releases or otherwise making public statements
or filings and other communications with the Commission or any regulatory agency
or Nasdaq with respect to the transactions contemplated hereby, and neither
party shall issue any such press release or otherwise make any such public
statement, filing or other communication without the prior consent of the other,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement, filing or other communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Investor, or include the
name of the Investor in any filing with the Commission or any regulatory agency
or Nasdaq, without the prior written consent of the Investor, except to the
extent such disclosure (but not any disclosure as to the controlling persons
thereof) is required by law or Nasdaq regulations, in which case the Company
shall provide the Investor with prior notice of such disclosure. The Company
shall not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents not to, provide any
Investor with any material nonpublic information regarding the Company or any of
its Subsidiaries from and after the filing of the 8-K Filing without the express
written consent of such Investor. In the

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

event of a breach of the foregoing covenant by the Company, any of its
subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material non-public information without the prior approval by the
Company, its subsidiaries, or any of its or their respective officers,
directors, employees or agents. The Investor shall not have any liability to the
Company, its subsidiaries, or any of its or their respective officers,
directors, employees, shareholders or agents for any such disclosure. Subject to
the foregoing in this Section, neither the Company nor the Investor shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Investor shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

     7. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the Business Day received, (ii) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two (2) Business Days after timely delivery to
such carrier, (iv) if delivered by facsimile, upon electric confirmation of
receipt and shall be addressed as follows, or to such other address or addresses
as may have been furnished in writing by a party to another party pursuant to
this paragraph:

(a)      if to the Company, to:     Quantum Fuel Systems Technologies Worldwide,
Inc. 178 72 Cartwright Road Irvine, CA 92614 Attention: Brian Olson Telephone:
(949) 399-4500 Fax: (949) 474-3086     with a copy to:     Kenneth R. Lombardo
General Counsel 570 Executive Drive Troy, Michigan 48083     and     Kerr,
Russell and Weber, PLC Attention: Patrick Haddad 500 Woodward Ave., Suite 2500
Detroit, MI 48226-3427 Telephone: (313) 961-0200 Fax: (313) 961-0388  

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

(b) if to the Investor, at its address on the signature page to this Agreement.

     8. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

9.      Other Agreements.     9.1 Use of Proceeds. The Company shall use the net
proceeds from the sale of the  

Securities hereunder and under the other Agreements for implementation of
corporate restructuring and cost cutting initiatives and general corporate
purposes and not (i) for the satisfaction of any portion of the Company’s debt
(other than payment of trade payables, line of credit, payments of principal
required by the terms of such debt (but not including any optional or early
repayment of principal of such debt), and accrued expenses (including interest
expense) in the ordinary course of the Company’s business and consistent with
past practice), (ii) to redeem any Company equity or equity-equivalent
securities, or (iii) to settle any outstanding litigation.

     9.2 Reimbursement. If the Investor or any of its affiliates or any officer,
director, partner, controlling person, employee or agent of the Investor or any
of its affiliates (a “Related Person”) becomes involved in any capacity in any
proceeding of any type brought by or against any person in connection with or as
a result of the transactions contemplated by any Transaction Document, the
Company will indemnify and hold harmless the Investor or Related Person for its
reasonable legal and other expenses (including the costs of any investigation,
preparation and travel) and for any losses of any type incurred in connection
therewith, as such expenses or losses are incurred, excluding only losses that
result directly from the Investor’s or Related Person’s gross negligence,
willful misconduct, any failure to comply with any representation, warranty,
term or provision of this Agreement or violation of law. In addition, the
Company shall indemnify and hold harmless the Investor and Related Person from
and against any and all losses of any type, as incurred, arising out of or
relating to any breach by the Company of any of the representations, warranties
or covenants made by the Company in this Agreement or any other Transaction
Document, or any allegation by a third party that, if true, would constitute
such a breach. The conduct of any proceedings for which indemnification is
available under this paragraph shall be governed by Section 3 of the
Registration Rights Agreement. The indemnification obligations of the Company
under this paragraph shall be in addition to any liability that the Company may
otherwise have and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Investor and any
such Related Persons. If the Company breaches its obligations under any
Transaction Document, then, in addition to any other liabilities the Company may
have under such Transaction Document or applicable law, the Company shall pay or
reimburse the Investor for all costs of collection and enforcement (including
reasonable attorneys’ fees and expenses). Without limiting the generality of the
foregoing, the Company specifically agrees to reimburse the Investor for all
costs of enforcing the indemnification obligations in this paragraph.

     9.3 Furnishing of Information. For a period of two (2) years following the
Closing, provided that the Investor owns Securities, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. Upon the request of the Investor,
the Company shall deliver to the Investor a written certification of a duly
authorized officer as to whether it has complied with the preceding sentence.
For a period of two (2) years following the Closing, provided that the Investor
owns Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Investor and make publicly available in
accordance with paragraph (c) of Rule 144 such information as is required for
the Investor to sell its Securities under Rule 144. The

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

Company further covenants that it will take such further action as any holder of
Securities may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.

     9.4 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investor or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of Nasdaq.

     9.5 Reservation and Listing of Securities. The Company shall maintain a
reserve from its duly authorized shares of Common Stock for issuance pursuant to
the Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares of Common Stock. The Company shall in the time and manner
required by Nasdaq, prepare and file with Nasdaq an additional shares listing
application covering the number of shares of Common Stock issuable under the
Transaction Documents and shall take all steps necessary to cause such shares of
Common Stock to be approved for listing on Nasdaq as soon as possible.
Notwithstanding the foregoing, the Investor acknowledges that (i) the Company
does not have sufficient authorized shares as of the Closing Date necessary for
issuance in full of the Warrant Shares, (ii) approval of the holders of a
majority of the Common Stock entitled to vote thereon is required in order to
increase the number of authorized shares of Common Stock in order to cure such
deficiency, and (iii) the Company has not provided any guaranty that it will be
able to receive such shareholder approval. The Company agrees to use its best
efforts to solicit and obtain its stockholders’ approval of such increase in
authorized shares of Common Stock (the “Proposal”) at the Company’s annual
shareholder meeting to be held in September 2007 (the “Meeting”) and to cause
its board of directors to recommend to its stockholders that they approve the
Proposal. If for any reason the Proposal is not approved at the Meeting or
otherwise prior to September 30, 2007, the Company will, at the request of any
Investor, take such additional acts or actions as are necessary to hold an
additional annual meeting or special meeting of its stockholders to consider the
Proposal and in conjunction therewith shall hire a nationally recognized proxy
solicitation firm, selected by the requesting Investor or Investors, to assist
the Company in obtaining the necessary stockholder votes to approve the
Proposal. In addition, the Company shall take all actions within its power
reasonably requested by any Investor to authorize sufficient shares of Common
Stock necessary to fulfill the Company’s obligations under the Transaction
Documents as promptly as practicable. The Company shall bear all costs and
expenses of the preparation and filing of any and all proxy materials and the
Meeting and additional meeting or meetings contemplated by this Section 9.5,
including but not limited to the costs and expenses of the proxy solicitation
firm, if applicable.

     10. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign its
rights under this Agreement to any person to whom the Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Investor.” Notwithstanding anything to the contrary herein,
Securities may be assigned to any person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     11. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof.

     12. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

     13. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that the Placement Agent is an intended Third Party
Beneficiary of Section 4.7 and each Related Person is an intended third party
beneficiary of Section 9.2 and may enforce the provisions of such Section
directly against the parties with obligations thereunder.

     14. Governing Law; Venue; Waiver Of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. THE COMPANY AND THE INVESTOR HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND THE INVESTOR HEREBY WAIVE ALL RIGHTS TO A
TRIAL BY JURY.

     15. Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

     16. Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then the Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     17. Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

     18. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

     19. Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor hereunder or pursuant to any Transaction Document or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company by a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

     20. Independent Nature of Investors' Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to each Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the subsidiary which may have been
made or given by any other Investor or by any agent or employee of any other
Investor, and no Investor or any of its agents or employees shall have any
liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. The Company hereby confirms that it understands that the
Investors are not acting as a “group” as that term is used in Section 13(d) of
the Exchange Act. Each Investor acknowledges that no other Investor has acted as
agent for such Investor in connection with making its investment hereunder and
that no other Investor will be acting as agent of such Investor in connection
with monitoring its investment hereunder. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. Each Investor represents
that it has been represented by its own separate legal counsel in its review and
negotiations of this Agreement and the Transaction Documents and each party
represents and confirms that Proskauer Rose LLP represents only Iroquois Master
Fund Ltd. in connection with this Agreement and the other Transaction Documents.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

     21. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable.

     22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

{33164\10\DT263044.DOC;1}5957/75415-001 Current/9789467v4

--------------------------------------------------------------------------------

EXHIBIT A

STOCK CERTIFICATE QUESTIONNAIRE

Please provide us with the following information:

1.      The exact name in which your Securities are to be registered (this is
the name that will appear on your stock certificate(s)). You may use a nominee
name if appropriate:   2.      If a nominee name is listed in response to item 1
above, the relationship between the Investor and such nominee:   3.      The
mailing address of the registered holder listed in response to item 1 above:  
4.      The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:  



{33164\10\DT263044.DOC;1}A-1






5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------



EXHIBIT B






INVESTOR QUESTIONNAIRE






(All information will be treated confidentially)




To: Quantum Fuel Systems Technologies Worldwide, Inc.



  The undersigned hereby acknowledges the following:




     This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share (the “Shares”), of Quantum Fuel Systems
Technologies Worldwide, Inc. (the “Company”). The Shares are being offered and
sold by the Company without registration under the Securities Act of 1933, as
amended (the “Securities Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4 of the Securities Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Company that each
investor will meet the applicable suitability requirements. The information
supplied by the undersigned will be used in determining whether the undersigned
meets such criteria, and reliance upon the private offering exemption from
registration is based in part on the information herein supplied.

     This Questionnaire does not constitute an offer to sell or a solicitation
of an offer to buy any security. The undersigned’s answers will be kept strictly
confidential. However, by signing this Questionnaire the undersigned will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Shares will not result in a violation of the Securities Act or
the securities laws of any state and that the undersigned otherwise satisfies
the suitability standards applicable to purchasers of the Shares. All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire. The undersigned shall print or type its responses and attach
additional sheets of paper if necessary to complete its answers to any item.



A. BACKGROUND INFORMATION






Name:






Business Address:






(Number and Street)




(City)                                         (State)                         
                                   (Zip Code)  Telephone Number: (    )     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Residence Address:         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                               (Number and Street) 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (City)                                         (State)                       
                                     (Zip Code)  Telephone Number: (    )     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

If an individual:          Age:
______     Citizenship:
__________    Where registered to vote: 

--------------------------------------------------------------------------------




{33164\10\DT263044.DOC;1}






B-2






5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other
entity:      Type of entity:         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

State of formation:
______________    Date of formation:     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Social Security or Taxpayer Identification No.         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Send all correspondence to (check one):    Residence Address    Business
Address  B.    STATUS AS ACCREDITED INVESTOR         


The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Shares the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):

_____
(1) a bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;1

_____
(2) a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

_____
(3) an organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Shares offered, with total
assets in excess of $5,000,000;

_____
(4) a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of such person’s purchase of the Shares exceeds
$1,000,000;

_____
(5) a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by a professional
appraiser. In determining income, the investor should add to the investor’s
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depreciation, contributions to an IRA or KEOGH retirement plan,
alimony payments, and any amount by which income from long-term capital gains
has been reduced in arriving at adjusted gross income.



{33164\10\DT263044.DOC;1}






B-2






5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------

_____
(6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares offered, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; and

(7) an entity in which all of the equity owners are accredited investors (as
defined above).



C. REPRESENTATIONS




The undersigned hereby represents and warrants to the Company as follows:

     1. The information contained herein is complete and accurate and may be
relied upon by the Company, and the undersigned will notify the Company
immediately of any material change in any of such information occurring prior to
the Closing, if any, with respect to the purchase of Shares by the undersigned.

     2. The following is a list of all states and other jurisdictions in which
blue sky or similar clearance will be required in connection with the
undersigned’s purchase of the Shares:

The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Shares.



{33164\10\DT263044.DOC;1}






B-3






5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire on
________________
, 2007, and declares under oath that it is truthful and correct.



Print Name

By:
Signature






Title:






(required for any purchaser that is a corporation,
partnership, trust or other entity)






{33164\10\DT263044.DOC;1}






B-4






5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------

ACCEPTED ON BEHALF OF THE COMPANY:

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

BY:
_________________________________
Name: Title:

Name of Investor:
__________________
Shares Purchased: __________________ Dollar Amount Invested: $
__________________________



{33164\10\DT263044.DOC;1}B-5






5957/75415-001 Current/9789467v4




--------------------------------------------------------------------------------